Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed 02 July 2021, the following has occurred. Claims 1, 13 and 18 have been amended.
Claims 1-5 and 8-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 13, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, system, and computer program product comprising a computer readable medium (CRM) for tracking a health-management goal for a user. The limitations of:
Claim 1, which is representative of claims 13 and 18
[… obtaining …], a cumulative target for a predetermined duration for a user; generating, […], a target activity time-series for the predetermined duration to meet the cumulative target, generating the target activity time-series comprises: dividing, […], the predetermined duration into a plurality of timeslots; determining a timeslot goal for each of the plurality of timeslots, wherein each timeslot goal is based on the cumulative target and a user-constraint of a respective timeslot of the plurality of timeslots, wherein a first timeslot goal of a first timeslot and a second timeslot goal of a second timeslot are different values; scheduling, […], a plurality of user-activities for the timeslots, the user-activities comprising a first user-activity to be completed in the first timeslot from the predetermined duration; using, […], a plurality of predictive models to determine probabilities of the user completing a respective user-activity assigned to each of the plurality of timeslots, a distinct predictive model used to determine a probability for each timeslot; determining, by […] implementing the distinct predictive model, the probability of the user completing the first user-activity in the first timeslot based on the
historic completion data of the first user-activity in the first timeslot […]; [… obtaining …], a user-activity time-series for the user that indicates activity performed by the user to meet the cumulative target; monitoring, […], a difference between the target activity time-series and the user-activity time-series based on the plurality of predictive models; generating a notification based on the difference between the target activity time-series and the user-activity time-series; […]; determining, […], based on the difference, a cumulative-target probability value that indicates the user missing the cumulative target for the target activity time-series; and generating, […], an updated target activity time-series for the user in response to the cumulative-target probability value being below a predetermined threshold, wherein the updated target activity time-series comprises a second user-activity scheduled in the second timeslot with a higher intensity level than the first user-activity.
, as drafted, is a method that, under the broadest reasonable interpretation, covers a method of managing organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a computer (processor, and memory), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the computer (processor, and memory), the claim encompasses receiving a goal and coaching a user to reach the goal by scheduling activities for the user to perform at time intervals, and adjusting the scheduled activities based determinations made in view of the users performance of said activities. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a computer (processor, and memory), which implements the identified abstract idea. The computer with a processor and memory is recited at a high level of generality (i.e., general purpose computers/components performing/ implementing generic computer functions; see applicant’s specification Figures 1-4; paragraphs [0047]-[0054]) such that it amounts no more than mere instructions to apply the exception using generic computer 
	The claims recite the additional elements of “receiving… receiving, […], electronically, from one or more activity tracking devices worn by the user”, “training the distinct predictive model” and “transmitting, through a social media application, the notification to a second user”. The “receiving… receiving, […], electronically, from one or more activity tracking devices worn by the user” is recited at a high level of generality (simply collecting activity data from a wearable sensor; see applicant’s specification paragraph [0045]) and amounts to mere collection of data, which is a form of extra-solution activity. The “training the distinct predictive model” is recited at a high level of generality (i.e., as training a generic machine learning algorithm) and amounts to generally linking the abstract idea to a particular technological environment. The “transmitting, through a social media application, the notification to a second user” is recited at a high level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer (processor, and memory), to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Claims 2-5, 8-12, 14-17 and 19-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-5, 8-12, 14-15, 17 and 19-20, do not recite any additional elements, the claims simply further define the organization of the data for the performance of the abstract idea, therefore they do not provide a practical application or significantly more.
Claims 16, further defines the transmission of data, however this additional element has already been determined to be extra-solution activity and well-understood, routine and conventional above, therefore the claim does not provide a practical application or significantly more

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2016/0058331 (hereafter "Keen") in view of U.S. Patent App. No. 2018/0056130 (hereafter "Bitran"), in view of U.S. Patent App. No. 2013/0231575 (hereafter "Erkkila"), in view of U.S. Patent App. No. 2013/0197679 (hereafter “Balakrishnan”).

Regarding (Currently Amended) claim 1, Keen teaches a computer implemented method for adaptively tracking and setting a health-management goal (Keen: paragraph [0003], “systems, methods, and computer-readable medium for pacing activity data of a user. In some examples, a data collection device may collect activity data of a user and provide a user interface for measuring the user's level of completion of a goal”), the method comprising:
--receiving, by a processor (Keen: Figure 4, element 416, Figure 9, element 961, and paragraphs [0050], [0072]), a cumulative target for a predetermined duration for a user (Keen: paragraphs [0024], “a user may set 1000 steps as a goal for walking in a particular day”, paragraph [0041], “a goal 122 of a user for a given time interval 1-N or point in time… the goal may be received from the user (e.g., through a user interface that enables the user to set the goal)”); 
--generating, by the processor, a target activity time-series for the predetermined duration to meet the cumulative target (Keen: Figures 1-3, element 124, paragraphs [0026]-[0028], provide a set of probabilities for each time interval (e.g., an hour) over a time period ( e.g., a day) of a predicted calorie bum rate… the cumulative integral may provide a predicted cumulative amount of calories burned for those time intervals. At any given time interval, this cumulative integral may identify the pace at which the user is expected be burning calories (or any other collected data type)”. The Examiner notes the pace serves as the target for the activity over the predetermined duration, separated into intervals (a time-series)), generating the target activity time-series comprises:
--dividing, by the processor, the predetermined duration into a plurality of timeslots (Keen: paragraph [0005], “the at least one interval or the current interval may comprise an hour of time”, paragraph [0008], “identifying predicted activity data of the user for an interval of a time period”, paragraph [0028], “the probability graph may provide a set of probabilities for each time interval (e.g., an hour) over a time period (e.g., a day) of a predicted calorie bum rate”, paragraph [0034], “a 24-hour day can be divided into 96 15-minute timeslots”, paragraph [0044], “any given interval for one day may correspond to a respective interval for another day (e.g., each interval may correspond to a particular time of the day)”, paragraph [0065], “for each interval of time within a range (e.g., each hour of a day, each day of a week, etc.)”. Also see, at least, paragraphs [0035], [0041], [0046]. The Examiner notes the received goal corresponds to a duration of 1-N intervals, the intervals can be used for the division or specific timeslot durations);
--determining a timeslot goal for each of the plurality of timeslots, wherein each timeslot goal is based on the cumulative target […] (Keen: paragraph [0004], “presenting a pace of the provide a set of probabilities for each time interval (e.g., an hour) over a time period (e.g., a day) of a predicted calorie bum rate”, paragraph [0041], “a goal 122 of a user for a given time interval 1-N or point in time”. The Examiner notes the cumulative goal is broken up into 1-N intervals, and each interval has a goal associated with the pace); […];
--using, by the processor, a plurality of predictive models to determine probabilities of the user completing a respective user-activity assigned to each of the plurality of timeslots, a distinct predictive model used to determine a probability for each timeslot (Keen: paragraph [0009], “determine a probability of an amount of activity for at least the time interval”, paragraphs [0026]-[0028], “the probability graph may provide a set of probabilities for each time interval (e.g., an hour) over a time period (e.g., a day) of a predicted calorie burn rate… the cumulative integral may provide a predicted cumulative amount of calories burned for those time intervals”, paragraphs [0034]-[0035], “a client of the sampling daemon can request a temporal forecast for the attribute (e.g., calories burned) over the last week (e.g., last 7 days). To generate the forecast, a 24-hour day can be divided into 96 15-minute timeslots. For a particular timeslot (e.g., 1:00-1:15 pm) on each of the last seven days, the sampling daemon can determine how many calories were burned during each time slot and generate a score for each timeslot that indicates the maximal expected calorie burn… the relative likelihood (i.e., score)”, and paragraph [0037], “any type of data including cumulative-type user activity data (e.g., calories burned, steps walked, distance traveled, etc.) may be forecasted and/ or predicted”. Also see, at least, paragraphs [0036], [0060]-[0064]. Here the probability graph is a 
--determining, by the processor implementing the distinct predictive model, the probability of the user completing the first user-activity in the first timeslot based on the historic completion data of the first user-activity in the first timeslot training the distinct predictive model (Keen: paragraphs [0026]-[0028], “a probability graph may be generated based at least in part on historical activity data collected for a user. The probability graph may identify a probability, for each time of a day, that a user will reach a certain level of (e.g., a maximum) cumulative activity data collected… the probability graph may indicate relative probabilities with respect to relative levels or amounts of accumulated activity attribute values… provide a set of probabilities for each time interval (e.g., an hour) over a time period (e.g., a day) of a predicted calorie bum rate”, paragraph [0065], “determine predicted activity data for the user. In some cases the predicted activity data may comprise a probability for each interval of time within a range (e.g., each hour of a day, each day of a week, etc.)”. Also see, at least, paragraphs [0034]-[0037], [0060]-[0064]. The Examiner notes the probability graph (i.e., a distinct predictive model) is used to determine a probability in the first timeslot and is trained using the historic data of the user in that time period); 
--receiving, by the processor, electronically, from one or more activity tracking devices worn by the user, a user-activity time-series for the user that indicates activity performed by the user to meet the cumulative target (Keen: Figure 1, element 112, Figure 9, elements 965, 970, paragraphs [0024]-[0025], “a data collection device may be configured to collect or identify the a data collection device 112 may be configured to collect activity data of the user 108 (e.g., while the user 108 is exercising, walking to work, etc.)… the data collection device 112 may continue to collect activity data of the user 108 throughout the day. As such, at any given point in time (e.g., at 118 of the flow 100), the user device 102 may receive current or actual activity data for that point in time”, paragraph [0066], “At 508 or throughout the process 500, the user device 102 may also receive current and/or collected activity data”. Also see, at least, paragraphs [0049], [0070]-[0072]);
--monitoring, by the processor, a difference between the target activity time-series and the user-activity time-series based on the plurality of predictive models (Keen: Figures 1-3, elements 124, 126, Paragraph [0024], “At each moment in time during that day, a user interface (e.g., presented on the data collection device or another user device) may be configured to display the cumulative number of steps walked up to that moment with relation to the goal of 1000 steps… present this predicted number of steps adjacent to, at the same time as, and/or on top of the actual cumulative number of steps walked up to that point. The predicted number of steps for each moment may be called the "pace" of the user, and may indicate whether the user is currently ahead or behind of their predicted pace for the day”, paragraphs [0066]-[0067], “the user device 102 may accumulate the current activity data with previously received activity data to determine the cumulative amount of collected data for the time period”. As well as, at least, paragraph [0028], [0040]-[0045], [0055]);
--generating a notification […] (Keen: paragraph [0080], “The electronic device may also provide alerts to a user. An alert may be generated”); […];
predict future activity data of the user… the predicted future activity data may identify an interval of a time”, paragraphs [0026]-[0028], “probability graph may identify a probability, for each time of a day, that a user will reach a certain level of (e.g., a maximum) cumulative activity data collected… the predicted amount may be a cumulative integral of the probability graph”, paragraph [0030], “predict or forecast the occurrence of future events (e.g., user activity). This service can anticipate the user's future behavior based at least in part on dynamically gathered statistics and/or explicitly specified user intent. In some examples, the service may be configured to determine probabilities of future levels of activity of the user”, paragraph [0060], “predict or forecast the occurrence of future events (e.g., user activity). This service can anticipate the user's future behavior based at least in part on dynamically gathered statistics and/or explicitly specified user intent. In some examples, the service may be configured to determine probabilities of future levels of activity of the user”. The Examiner notes the probability of reaching future level of activity (meeting a cumulative target) is complementary to the probability to missing the cumulative target, and this is a non-functional difference that does not distinguish the claimed invention over the prior art); and […].
Keen may not explicitly teach (underlined below for clarity):
--scheduling, by the processor, a plurality of user-activities for the timeslots, the user-activities comprising a first user-activity to be completed in the first timeslot from the predetermined duration;
based on the difference between the target activity time-series and the user-activity time-series;
--generating, by the processor, an updated target activity time-series for the user in response to the cumulative-target probability value being below a predetermined threshold,
--wherein the updated target activity time-series comprises a second user-activity scheduled in the second timeslot with a higher intensity level than the first user-activity.
Bitran teaches a computer implemented method for integrating user activity data collected by a wearable, and calendar data to provide insights to improve the ability of a user to accomplish an outcome of interest (cumulative goal) (Bitran: Figures 1-3, 5-8, and paragraphs [0019]-[0026], [0040]-[0045]), in which
--scheduling, by the processor, a plurality of user-activities for the timeslots, the user-activities comprising a first user-activity to be completed in the first timeslot from the predetermined duration (Bitran: Figures 1-3, 6-7, paragraphs [0021]-[0022], “an exercise time is indicated at 108 as occurring from 2 pm to 3 pm every day of the week. In some examples, this exercise time may be determined, and potentially automatically reserved on the calendar, based on observations determined from sensor data via machine learning algorithms.”, paragraphs [0024]-[0026], “perform a particular exercise activity (e.g., running) in a location near the user (e.g., Lake Park) for a particular amount of time (e.g., 60 minutes) at a particular time of day (e.g., weekday afternoons)… scheduling the suggested activity based on a calendar of the user”, paragraphs [0062]-[0064], “automatically or semi-automatically scheduling recommended activities”. As well as, at least, paragraph [0070]);
--generating a notification based on the difference between the target activity time-series and the user-activity time-series (Bitran: Figures 1-3, 5-8, paragraphs [0022]-[0026], “Based If the likelihood that the user will meet a health outcome of interest is not above the threshold likelihood, method 600 proceeds to 612 to output an alert regarding the health outcome of interest”);
--generating, by the processor, an updated target activity time-series for the user in response to the cumulative-target probability value being below a predetermined threshold (Bitran: Figures 1-3, 5-8, paragraphs [0022]-[0023], ‘Based upon the user's health data compared to the calendar, the device 102 determines that the user may have difficulty meeting exercise goals, and displays an alert 110 to notify the user of this insight. The depicted alert 110 also provides the user with selectable options of remedial actions to take, illustrated here as an option to reschedule the workout, or to cancel or reschedule one or more of the other scheduled items 106”, paragraphs [0056]-[0057], “The determined likelihood is then compared to a threshold likelihood… If the likelihood that the user will meet a health outcome of interest is not above the threshold likelihood, method 600 proceeds to 612 to output an alert regarding the health outcome of interest… The alert further may also include a display of selectable actions on a user interface that a user can select to help meet the outcome of interest”, and paragraphs [0061]-[0062], “determining a recommendation for achieving an outcome of interest… For example, if users of the cohort group burn more calories biking for 30 minutes than running for 30 minutes, a recommendation for an outcome of interest relating to burning calories may include advising the user to change one or more scheduled runs to bike rides… outputting the recommendation to a user interface, for example, as an alert”),
--wherein the updated target activity time-series comprises a second user-activity scheduled in the second timeslot with a higher intensity level than the first user-activity (Bitran: Figures 1-3, 5-8, paragraph [0026], “provide selectable options regarding actions to take, such as finding alternative suggestions for meeting the outcome of interest”, paragraphs [0061]-[0062], “determining a recommendation for achieving an outcome of interest… For example, if users of the cohort group burn more calories biking for 30 minutes than running for 30 minutes, a recommendation for an outcome of interest relating to burning calories may include advising the user to change one or more scheduled runs to bike rides… automatically or semi-automatically scheduling recommended activities”. Also see at least, paragraphs [0021]-[0026], [0056]-[0057], [0063]-[0064]. The Examiner notes changing the activity to biking from running reads on updating the activity series’ second timeslot with a second user activity with a higher intensity level than the first user activity).
One of ordinary skill in the art before the effective filing date would have found it obvious to include scheduling/adjusting scheduled items to meet target outcomes and generating notifications based on missing goals as taught by Bitran within the method of using predictive models assigned to individual timeslots to predict probabilities of completion for specific timeslots, and using these along with activity data to update a cumulative probability as taught by Keen with the motivation of optimizing and improving targeted outcomes of sleep, exercise, and productivity of users (Bitran: paragraph [0068]).
Keen and Bitran may not explicitly teach (underlined below for clarity):
and a user-constraint of a respective timeslot of the plurality of timeslots, wherein a first timeslot goal of a first timeslot and a second timeslot goal of a second timeslot are different values;
Erkkila teaches a computer implemented method for obtaining a physical activity target for an observation interval, and dividing the interval into subsets (i.e., timeslots) where each subset is associated with accumulating toward the accumulated target and monitoring the users progress toward the target (Erkkila: paragraph [0006]), in which
--determining a timeslot goal for each of the plurality of timeslots, wherein each timeslot goal is based on the cumulative target and a user-constraint of a respective timeslot of the plurality of timeslots, wherein a first timeslot goal of a first timeslot and a second timeslot goal of a second timeslot are different values (Erkkila: Figures 2, 5-6, 8, paragraph [0034], “the target accumulation parameters are distributed into a plurality of subsets in a time domain such that each subset is associated with a time sub-interval and a target accumulation value, wherein the sum of the sub-intervals equals to the observation interval”, paragraphs [0047]-[0048], “Each sub-interval may be assigned with a cumulative value which represents the target amount of physical activity that should have been accumulated before the end of the sub-interval… during the night the user's activity may be very low because of the sleep… when the user carries out an intensive exercise, the user may accumulate a high amount of physical activity during a relatively short time interval… distribute the target accumulation parameters into the plurality of subsets non-uniformly such that at least one of the sub-intervals is associated with a higher target accumulation value than at least one other subinterval… specifying the sub-intervals when the user sleeps and/or any other inactivity period”. The Examiner notes 
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining a goal for the timeslots based on the cumulative target and user-constraints with different goals for the timeslots as taught by Erkkila within the method of using a cumulative target divided into a pace (i.e., goal) to meet for each of the plurality of intervals in the duration to meet the cumulative goal as taught by Keen and Bitran with the motivation of “improve the accuracy” of the distribution of the cumulative goal for each of the timeslots (Erkkila: paragraph [0049]).
Keen, Bitran and Erkkila may not explicitly teach (underlined below for clarity):
--transmitting, through a social media application, the notification to a second user;
Balakrishnan teaches transmitting, through a social media application, the notification to a second user (Balakrishnan: Figure 17A-D, paragraphs [0095]-[0096], “FIGS. 17B-17D illustrate example interfaces for sharing activity information and events through external social community and networking sites. FIG. 17B illustrates an interface including options for sharing on FACEBOOK or TWITTER… the user may configure sharing of information through external sites and systems based on device type, activity type, activity session and the like as well”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include sharing a notification via social media to a second user as taught by Balakrishnan within the generation and providing of notification via determinations of missing goals as taught by Keen, Bitran and Erkkila with the motivation of “act[ing] as motivation and to encourage the user to congratulate the other user” (Balakrishnan: paragraph [0095]).

Regarding (Previously Presented) claim 2, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 1, and further teaches wherein monitoring the difference comprises: receiving, by the processor, a user-activity performed by the user during the first timeslot from the predetermined duration (Keen: Figure 5, element 508, paragraph [0066], “the user device 102 may also receive current and/or collected activity data. This current activity data may be received”. As well as, at least, paragraphs [0005], [0024], [0028]-[0031], [0065]-[0069]; Bitran: Figures 4-8, paragraphs [0018], [0053], [0062]); and
--computing, by the processor, the difference between the user-activity performed during the first timeslot and a target user-activity value for the first timeslot from the target activity time-series (Keen: Figure 2, element 201, Figure 3, element 306, and paragraph [0024], “the "pace" of the user, and may indicate whether the user is currently ahead or behind of their predicted pace for the day”. As well as, at least, paragraphs [0025]-[0030]; Bitran: Figures 5-8, paragraphs [0020]-[0023], [0051]-[0069]. Here as seen in the figures of Keen a difference (ahead/behind) is determined).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 3, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 2, and further teaches wherein monitoring the difference further comprises: predicting, by the processor, user-activity for the second timeslot from the predetermined duration (Keen: paragraph [0030], “predict or forecast the occurrence of future events (e.g., user activity). This service can anticipate the user's future behavior based at least in part on dynamically gathered statistics and/or explicitly specified user intent. In some examples, etermine probabilities of future levels of activity of the user”, paragraph [0060], “predict or forecast the occurrence of future events (e.g., user activity). This service can anticipate the user's future behavior based at least in part on dynamically gathered statistics and/or explicitly specified user intent. In some examples, the service may be configured to determine probabilities of future levels of activity of the user”. As well as, at least, paragraphs [0006]-[0007], [0024]-[0030], [0034]-[0046], [0054]-[0055], [0060]-[0069]; Bitran: Figures 1-3, 6-8, paragraphs [0096]-[0098]); and 
--computing, by the processor, the difference between the predicted user-activity for the second timeslot and a target user-activity value for the second timeslot from the target activity time-series (Keen: Figure 2, element 201, Figure 3, element 306, and paragraph [0024], “the "pace" of the user, and may indicate whether the user is currently ahead or behind of their predicted pace for the day”. As well as, at least, paragraphs [0025]-[0030]; Bitran: Figures 5-8, paragraphs [0020]-[0023], [0051]-[0069]. Here as seen in the figures of Keen a difference (ahead/behind) is determined).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 4, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 3, and further teaches wherein monitoring the difference further comprises: computing a sum of the difference computed for each timeslot from the plurality of timeslots from the predetermined duration (Keen: paragraph [0024], “the "pace" of the user, and may indicate whether the user is currently ahead or behind of their predicted pace for the day”, paragraphs [0026]-[0028], “probability graph may identify a probability, for each time of a day, that a user will reach a certain level of (e.g., a maximum) cumulative activity data mathematically by summing the cumulative amount of predicted activity data points for any given time… the probability graph may provide a set of probabilities for each time interval (e.g., an hour) over a time period (e.g., a day) of a predicted calorie burn rate… the cumulative integral may provide a predicted cumulative amount of calories burned for those time intervals. At any given time interval, this cumulative integral may identify the pace at which the user is expected be burning calories (or any other collected data type)”, paragraphs [0066]-[0067], “the user device 102 may accumulate the current activity data with previously received activity data to determine the cumulative amount of collected data for the time period”. As well as, at least, Bitran: Figures 5-8, paragraphs [0020]-[0023], [0051]-[0059], [0063], [0068]-[0070], [0077], [0096]-[0097]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 5, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 1, and further teaches wherein generating the target activity time-series for the predetermined duration to meet the cumulative target comprises: dividing, by the processor, the predetermined duration into the plurality of timeslots (Keen: paragraph [0005], “the at least one interval or the current interval may comprise an hour of time”, paragraph [0008], “identifying predicted activity data of the user for an interval of a time period”, paragraph [0028], “the probability graph may provide a set of probabilities for each time interval (e.g., an hour) over a time period (e.g., a day) of a predicted calorie bum rate”, paragraph [0034], “a 24-hour day can be divided into 96 15-minute timeslots”, paragraph for each interval of time within a range (e.g., each hour of a day, each day of a week, etc.)”. Also see, at least, paragraphs [0035], [0041], [0046]; Bitran Figures 1-3, paragraphs [0021]-[0026], [0096]); and
--scheduling, by the processor, the first user-activity to be completed by a first timeslot from the predetermined duration (Bitran: Figures 1-3, 6-7, paragraphs [0021]-[0022], “an exercise time is indicated at 108 as occurring from 2 pm to 3 pm every day of the week. In some examples, this exercise time may be determined, and potentially automatically reserved on the calendar, based on observations determined from sensor data via machine learning algorithms.”, paragraphs [0024]-[0026], “perform a particular exercise activity (e.g., running) in a location near the user (e.g., Lake Park) for a particular amount of time (e.g., 60 minutes) at a particular time of day (e.g., weekday afternoons)… scheduling the suggested activity based on a calendar of the user”, paragraphs [0062]-[0064], “automatically or semi-automatically scheduling recommended activities”. As well as, at least, paragraph [0070]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 8, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 1, and further teaches wherein the user constraint for the first timeslot is determined based on historic data for the user (Keen: paragraphs [0009], [0024]-[0030], [0034]-[0034]; Bitran: Figures 5-8, paragraph [0041], “determine a user's progress toward an outcome of interest based on past data. Historical data from the progress tracker 531 may be used by the prediction component 529 to predict a likelihood that a user will meet an outcome of interest and/or to provide feedback regarding an effect of following a recommendation on the outcome of interest”, paragraph [0054]-[0056], “consider previously observed behaviors of the user, such as whether the user typically adheres to scheduled exercise times when the user is out of town if there is travel booked for the near future.”. As well as, at least, paragraphs [0066]-[0072], [0096]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 9, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 1, and further teaches further comprising, generating an updated target activity time-series for the user, which comprises: receiving, by the processor, a user-response indicating the status of the user-activity that is scheduled in the first timeslot (Bitran: paragraph [0039], “User inputs may be used, for example, to indicate an activity type being performed, an input activating an exercise mode on the first user device 502, and/or any other suitable data useable to correlate health outcome with activity scheduling”. The Examiner interprets activity type a status of the activity data); and 
--updating, by the processor, the probability value for the first timeslot based on the user-response (Bitran: paragraph [0005], “output a recommendation for achieving an outcome of interest for the selected user based at least upon the health information for the user and the calendar data for the user. The example computing system is further configured to provide feedback to a user by determining that the user followed the recommendation based at least upon one or more of user input and sensed activity data for the user”. As well as, at least, paragraphs [0019], [0041]-[0042], [0063]-[0064]. The Examiner interprets for feedback to be 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 10, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 9, and further teaches wherein the processor reduces the probability value for the first timeslot in response to the user response indicating that the user-activity by the first timeslot fails to meet the first user-activity scheduled in the first timeslot (Keen: paragraphs [0009], [0024]-[0030], [0034]-[0043], [0060]-[0069]; Bitran: paragraphs [0049]-[0051], “preferences may be input by a user, or may correspond to user patterns learned over time. User preferences 564 may comprise any suitable information… computing system 526 may utilize any or all of the above types of data in combination to compare work-life data and health data to help provide health-related insights (e.g., health-related outcomes or the use of health signals in insights related to other non-health outcomes, such as productivity), such as determining a likelihood that a user will achieve an outcome of interest”. The Examiner interprets the feedback (paragraphs [0005], [0019], [0041]-[0042], [0063]-[0064]) is recorded and used to update the models described in paragraph [0051] to provide probability as part of the historical data).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 11, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 9, and further teaches wherein generating the updated target activity time-series for the user further comprises: scheduling, by the processor, a third user-this exercise time may be determined, and potentially automatically reserved on the calendar, based on observations determined from sensor data via machine learning algorithms.”, paragraphs [0024]-[0026], “perform a particular exercise activity (e.g., running) in a location near the user (e.g., Lake Park) for a particular amount of time (e.g., 60 minutes) at a particular time of day (e.g., weekday afternoons)… scheduling the suggested activity based on a calendar of the user”, paragraphs [0062]-[0064], “automatically or semi-automatically scheduling recommended activities”. As well as, at least, paragraph [0070]. The Examiner interprets as seen in figure 3, a full weekly schedule provided, adjustments to the schedule are only made to help achieve the goal when below the threshold (paragraphs [0056]-[0057])); and
--scheduling, by the processor, the second user-activity to be completed by the second timeslot in response to the user-response indicating failure to complete the first user-activity by the first timeslot (Bitran: Figures 1-3, 5-8, paragraphs [0022]-[0023], “Based upon the user's health data compared to the calendar, the device 102 determines that the user may have difficulty meeting exercise goals… provides the user with selectable options of remedial actions to take, illustrated here as an option to reschedule the workout, or to cancel or reschedule one or more of the other scheduled items 106… recommend one or more other times for a user workout that are determined to be beneficial based upon the user's health data… The rescheduled or added exercise times may be determined on a per-day basis… a scheduled vacation 206 on calendar 208 may prevent the user from meeting a health-related goal, such as a If the likelihood that the user will meet a health outcome of interest is not above the threshold likelihood, method 600 proceeds to 612 to output an alert regarding the health outcome of interest… The alert further may also include a display of selectable actions on a user interface that a user can select to help meet the outcome of interest”, and paragraphs [0061]-[0062], “automatically or semi-automatically scheduling recommended activities”. Here additional (event) is added when the likelihood is below the threshold).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 12, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 1, and further teaches generating, by the processor, an updated cumulative target for the user in response to the probability value being above a predetermined threshold (Keen: paragraph [0041]. "The goal may be set by the user to change dynamically based at least in part on some factors (e.g., the goal may increase by some amount or percentage each day or the like). Additionally, in some examples, the goal may be set dynamically, programmatically, and/or automatically based at least in part on historical activity of the user”. Also Bitran: paragraph [0056]. The Examiner interpret the goal and thresholds adjustable (targets) based on historical data of user meeting/missing targets).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claims 13 and 18:


	Regarding (Previously Presented) claim 14, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 13, and further teaches receive a user-activity performed by the user during the first timeslot from the predetermined duration (Keen: Figure 5, element 508, paragraph [0066], “the user device 102 may also receive current and/or collected activity data. This current activity data may be received”. As well as, at least, paragraphs [0005], [0024], [0028]-[0031], [0065]-[0069]; Bitran: Figures 4-8, paragraphs [0018], [0053], [0062]);
--compute a first difference between the user-activity performed during the first timeslot and a target user-activity value for the first timeslot from the target activity time-series (Keen: Figure 2, element 201, Figure 3, element 306, and paragraph [0024], “the "pace" of the user, and may indicate whether the user is currently ahead or behind of their predicted pace for the day”. As well as, at least, paragraphs [0025]-[0030]; Bitran: Figures 5-8, paragraphs [0020]-[0023], [0051]-[0069]. Here as seen in the figures of Keen a difference (ahead/behind) is determined);
--predict a user-activity for the second timeslot from the predetermined duration (Keen: paragraph [0030], “predict or forecast the occurrence of future events (e.g., user activity). This service can anticipate the user's future behavior based at least in part on dynamically gathered statistics and/or explicitly specified user intent. In some examples, the service may be configured to determine probabilities of future levels of activity of the user”, paragraph [0060], “predict or forecast the occurrence of future events (e.g., user activity). This service can anticipate the user's future behavior based at least in part on dynamically gathered statistics and/or explicitly determine probabilities of future levels of activity of the user”. As well as, at least, paragraphs [0006]-[0007], [0024]-[0030], [0034]-[0046], [0054]-[0055], [0060]-[0069]; Bitran: Figures 1-3, 6-8, paragraphs [0096]-[0098]); and
--compute a second difference between the predicted user-activity for the second timeslot and a target user-activity value for the second timeslot from the target activity time-series (Keen: Figure 2, element 201, Figure 3, element 306, and paragraph [0024], “the "pace" of the user, and may indicate whether the user is currently ahead or behind of their predicted pace for the day”. As well as, at least, paragraphs [0025]-[0030]; Bitran: Figures 5-8, paragraphs [0020]-[0023], [0051]-[0069]. Here as seen in the figures of Keen a difference (ahead/behind) is determined); and
--compute a sum of the first difference and the second difference (Keen: paragraph [0024], “the "pace" of the user, and may indicate whether the user is currently ahead or behind of their predicted pace for the day”, paragraphs [0026]-[0028], “probability graph may identify a probability, for each time of a day, that a user will reach a certain level of (e.g., a maximum) cumulative activity data collected… The pacing dot or other user interface element that is to be provided with the actual cumulative amount of activity data collected may be determined mathematically by summing the cumulative amount of predicted activity data points for any given time… the probability graph may provide a set of probabilities for each time interval (e.g., an hour) over a time period (e.g., a day) of a predicted calorie burn rate… the cumulative integral may provide a predicted cumulative amount of calories burned for those time intervals. At any given time interval, this cumulative integral may identify the pace at which the user is expected be burning calories (or any other collected data type)”, paragraphs determine the cumulative amount of collected data for the time period”. As well as, at least, Bitran: Figures 5-8, paragraphs [0020]-[0023], [0051]-[0059], [0063], [0068]-[0070], [0077], [0096]-[0097]).
	The motivation to combine is the same as in claim 13, incorporated herein.
	
	Regarding (Previously Presented) claim 15, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 13, and further teaches divide the predetermined duration into the plurality of timeslots (Keen: paragraph [0005], “the at least one interval or the current interval may comprise an hour of time”, paragraph [0008], “identifying predicted activity data of the user for an interval of a time period”, paragraph [0028], “the probability graph may provide a set of probabilities for each time interval (e.g., an hour) over a time period (e.g., a day) of a predicted calorie bum rate”, paragraph [0034], “a 24-hour day can be divided into 96 15-minute timeslots”, paragraph [0044], “any given interval for one day may correspond to a respective interval for another day (e.g., each interval may correspond to a particular time of the day)”, paragraph [0065], “for each interval of time within a range (e.g., each hour of a day, each day of a week, etc.)”. Also see, at least, paragraphs [0035], [0041], [0046]; Bitran Figures 1-3, paragraphs [0021]-[0026], [0096]); and
--schedule the first user-activity to be completed by the first timeslot from the predetermined duration (Bitran: Figures 1-3, 6-7, paragraphs [0021]-[0022], “an exercise time is indicated at 108 as occurring from 2 pm to 3 pm every day of the week. In some examples, this exercise time may be determined, and potentially automatically reserved on the calendar, based on observations determined from sensor data via machine learning algorithms.”, perform a particular exercise activity (e.g., running) in a location near the user (e.g., Lake Park) for a particular amount of time (e.g., 60 minutes) at a particular time of day (e.g., weekday afternoons)… scheduling the suggested activity based on a calendar of the user”, paragraphs [0062]-[0064], “automatically or semi-automatically scheduling recommended activities”. As well as, at least, paragraph [0070]), 
--wherein scheduling the first user-activity comprises determining a penalty value for the first timeslot based on the user-constraint for the first timeslot (Keen: paragraphs [0009], [0024]-[0030], [0034]-[0043]; Bitran: Figures 1-3, 5-8, paragraph [0020], “consider work-life data and health data for the user and potentially other users to provide recommendations that may help a user to achieve a health-related outcome of interest”, paragraphs [0053], “At 604, the method 600 further includes receiving calendar data relating to a personal and/or work schedule of the user. For example, the calendar data may include scheduled activities, meetings, and/or other events”, paragraphs [0055]-[0056], “the health information and calendar data may be compared to one another to identify scheduling conflicts (e.g., times at which activities not related to the outcome of interest overlap scheduled activities related to the outcome of interest)… determining a likelihood that the user will meet a health outcome of interest based on the comparison of the health information and the calendar data… the likelihood may be determined as an estimated proportion of an outcome of interest that actually will be achieved (e.g., the user is likely to run 18 miles out of the goal of 20 miles per week), or as a probability that the full outcome of interest will actually be achieved” As well as, at least, [0019]-[0026], [0051]-[0057]. The Examiner interprets the determination of the probability in view of the user’s constraints reads on the penalty value, as the penalty value is the inverse of the probability, see Applicant’s specification paragraph [0066]).


Regarding (Previously Presented) claims 16, Keen, Bitran, Erkkila and Balakrishnan teaches the limitations of claim 15, and further teaches wherein for generating the updated target activity time-series for the user, the processor is further configured to: send a user-notification in response to the probability value being above the predetermined threshold, the user-notification requesting a user-response for a status of user-activity during the first timeslot (Bitran: Figure 6, paragraph [0003], “based at least upon determining that the likelihood is below a threshold likelihood, output an alert regarding the health outcome of interest”. Also see, paragraph [0057]);
--receive the user-response indicating the status of the user-activity completed by the first timeslot (Bitran: paragraph [0039], “User inputs may be used, for example, to indicate an activity type being performed, an input activating an exercise mode on the first user device 502, and/or any other suitable data useable to correlate health outcome with activity scheduling”. Also see, paragraph [0022]. The Examiner interprets activity type a status of the activity data); and
--update the penalty value for the first timeslot based on the user-response (Bitran: paragraph [0005], “output a recommendation for achieving an outcome of interest for the selected user based at least upon the health information for the user and the calendar data for the user. The example computing system is further configured to provide feedback to a user by determining that the user followed the recommendation based at least upon one or more of user input and sensed activity data for the user”. As well as, at least, paragraphs [0019], [0041]-[0042], [0063]-[0064]. The Examiner interprets for feedback to be determine based on user input 
The motivation to combine is the same as in claim 13, incorporated herein.
	
Regarding (Previously Presented) claims 17:
	Claim(s) 17 is/are analogous to Claim(s) 11, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 11.

Regarding (Previously Presented) claims 19:
	Claim(s) 19 is/are analogous to Claim(s) 14, thus Claim(s) 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 14.

Regarding (Previously Presented) claims 20:
	Claim(s) 20 is/are analogous to Claim(s) 15, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 15.



Response to Arguments
Applicant's arguments filed 02 July 2021 have been fully considered but they are not persuasive. Applicants arguments will be addressed herein below in the order in which they appear in the response filed on 02 July 2021.

Rejections under 35 U.S.C. § 101
Regarding the rejection to claims 1-5 and 8-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons: 

Applicant argues:
The above described features of the claims are similar to Example 39 provided under the subject matter eligibility guidelines… Similarly, the present claims attempt to solve a very specific problem of a user not keeping up with a health care goal and makes adjustments to the health plan to meet said goals. The training data, in this instance, includes a user's historical data of completing certain things during certain time periods which trains the model allowing for a probabilistic prediction of the success of the user completing this goal. This is similar to the claims in Example 39 which were not found to be abstract because the claim does not recite any of the judicial exceptions enumerated in the 2019 PEG.

The Examiner respectfully disagrees.
	It is respectfully submitted, unlike Example 39 the claims are directed toward an abstract idea of goal management for a user. The instant claims are not directed toward a specific method of training a neural network, the claims do not recite training of any of the models, and the claims simply use the models in performance of managing the goal of the user. The claims only recite that the model has been trained with historic data without actually training the model. Therefore the claims do not recite a practical application of the abstract idea.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-5 and 8-20, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive in view of the new grounds of rejection as necessitated by amendment. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Keen does not appear to disclose any type of notification generation that allows a user to be kept on his/her health goals. Further, Keen, nor the other references, disclose the use of a social media application to further motivate the user by posting this notification for view by another person like friends, family, doctors, etc. Accordingly, Keen fails to disclose the features recited in amended independent claim 1. Bitran and Erkkila fail to cure the deficiencies in Keen.

The Examiner respectfully disagrees.
It is respectfully submitted, Bitran, see above but at least paragraph [0057], teaches generation and providing of a notification based on a difference between the current activity data a goal, although Bitran may not explicitly teach the use of sharing the notification via social media platforms, newly added Balakrishnan teaches providing of notifications via social media platforms such as Twitter and Facebook, see paragraph [0096]. The use of the social media platforms of Balakrishnan would be obvious to include within Keen, Bitran and Erkkila with the motivation of “act[ing] as motivation and to encourage the user to congratulate the other user” (Balakrishnan: paragraph [0095]). Therefore Applicants argument is unpersuasive in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626